          Case 1:20-cv-09742-NRB Document 9 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
MATTHEW GINSBERG, individually and
on behalf of a class of similarly
situated individuals,                                             ORDER

                     Plaintiff,                           20 Civ. 9742 (NRB)

              - against –

CC VENDING, INC. and HEARTLAND
PAYMENT SYSTEMS, LLC,

                     Defendants.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

         The Court has reviewed defendant Heartland Payment System

LLC’s    letter      dated   December      16,    2020   regarding      a    pre-motion

conference      in    anticipation       of   motion     to   dismiss       plaintiff’s

amended complaint         and       plaintiff’s    letter     dated     December    30,

2020     in   response.         A    telephonic     conference        concerning    the

contemplated motion is hereby set for January 13, 2021 at 11:30

a.m.     The Court will post the dial-in information to the docket

in advance of the conference.

       SO ORDERED.


Dated:        New York, New York
              January 4, 2021



                                              ____________________________
                                                  NAOMI REICE BUCHWALD
                                              UNITED STATES DISTRICT JUDGE
